—Order insofar as appealed from unanimously reversed on the law without costs, application granted and award confirmed. Memorandum: Supreme Court erred in denying the application of respondent State Farm Insurance Companies to confirm the arbitrator’s award. CPLR 7510 provides that "[t]he court shall confirm an award upon application of a party made within one year after its delivery to him, unless the award is vacated or modified upon a ground specified in section 7511.” Because there is no basis in this record to vacate or modify the arbitrator’s award, it must be confirmed (see generally, Graniteville Co. v First Natl. Trading Co., 179 AD2d 467, 468-469, lv denied 79 NY2d 759). *996(Appeal from Order of Supreme Court, Erie County, Gorski, J.—Arbitration.) Present—Green, J. P., Lawton, Fallon, Callahan and Boehm, JJ.